Cry

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA OCT 29 ang
JOEL GRIFFIN, ) Cour for the este of coun
Petitioner,
Vv Civil Action No. 1:19-cv-02791 (UNA)
PRESIDING UNITED STATES
ATTORNEY GENERAL, )
Respondent.

MEMORANDUM OPINION

This matter is before the court on its initial review of Joel Griffin’s (“petitioner’s”) petition
for writ of habeas corpus and application for leave to proceed in forma pauperis. Petitioner is
incarcerated at the U.S. Penitentiary located in Coleman, Florida. He was convicted and sentenced
in the United States District Court for the Southern District of Florida. See United States v. Griffin,
No. 0:12-cr-60005-DMM.-1 (S.D. Fla. filed Jan. 5, 2012).

Petitioner explicitly challenges his arrest, transfer and commitment to the Southern District
of Florida for trial, and his subsequent conviction, arguing that the Federal Bureau of Investigation
and federal prosecutor violated his due process rights during the aforementioned proceedings. He
requests that the court vacate his conviction and order his immediate release.

To the extent that a remedy is available to petitioner, his claim must be addressed to the
sentencing court in a motion under 28 U.S.C. § 2255. See Taylor v. U.S. Bd. of Parole, 194 F.2d
882, 883 (D.C. Cir. 1952); Ojo v. Immigration & Naturalization Serv., 106 F.3d 680, 683 (Sth

Cir. 1997). Section 2255 provides that:

[a] prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed in violation of the Constitution or laws of
the United States, or that the court was without jurisdiction to
impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral
attack, may move the court which imposed the sentence to vacate,
set aside or correct the sentence.

28 U.S.C. § 2255(a).
Therefore, petitioner has no recourse in this court, and the petition will be dismissed. /d.

A separate order accompanies this memorandum opinion.

 

Date: October 2S 019

2